UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5093


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEORGE ROBERT DRIVER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cr-00628-GRA-10)


Submitted:   January 31, 2011             Decided:   February 24, 2011


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie Sarji Locklair, LOCKLAIR & LOCKLAIR, PC, Surfside Beach,
South Carolina, for Appellant.     Alan Lance Crick, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George       Robert          Driver       appeals      his     sentence      of    110

months in prison and 5 years of supervised release after he pled

guilty to conspiracy to distribute methamphetamine in violation

of 21 U.S.C. § 846 (2006).                    Driver’s attorney has filed a brief

pursuant      to        Anders       v.     California,          386       U.S.     738    (1967),

asserting,         in    counsel’s          opinion,       there       are    no     meritorious

grounds      for    appeal,          but    raising       the     issues      of    whether      the

district     court       adequately          explained       its      consideration         of   the

sentencing factors under 18 U.S.C. § 3553(a) (2006), and whether

the district court properly considered the sentencing guidelines

as advisory.            Driver was notified of his right to file a pro se

supplemental brief but has not done so.                          We affirm.

              We    review       a    sentence          under    a    deferential         abuse-of-

discretion standard.                 Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to ensure

that   the    district       court          committed       no       significant      procedural

error.       United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).     We then consider the substantive reasonableness of the

sentence      imposed,       taking          into       account      the     totality      of    the

circumstances and giving due deference to the district court’s

decision.      Gall, 552 U.S. at 51.                    We presume a sentence within a

properly      calculated         advisory        guideline           range     is    reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

                                                    2
               In    sentencing,          the        district     court        should   first

calculate       the       guideline        range       and      give     the     parties     an

opportunity          to     argue        for     whatever        sentence        they      deem

appropriate.          United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.     2007).           The    district       court    should        then    consider     the

relevant § 3553(a) factors to determine whether they support the

sentence      requested          by   either    party.         Id.      When    rendering     a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.       Carter, 564 F.3d at 328, 330.

               In    explaining         the    chosen    sentence,        the    “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority,”

but    when    the    judge       decides      simply     to    apply     the    guidelines,

“doing    so    will       not    necessarily         require    lengthy       explanation.”

Rita v. United States, 551 U.S. 338, 356 (2007).                                  Where the

defendant       “presents             nonfrivolous       reasons        for     imposing     a

different sentence, however, the judge will normally go further

and explain why he has rejected those arguments.”                               Id. at 357.

While a district court must consider the statutory factors and

explain its sentence, it need not explicitly reference § 3553(a)

or discuss every factor on the record, particularly when the

district court imposes a sentence within a properly calculated

                                                 3
guideline range.          United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).

             The parties agreed Driver would be responsible for at

least 350 grams but less than 500 grams of methamphetamine for

purposes     of    calculating       his    sentence        under    the   guidelines.

Without the plea agreement, the probation officer noted Driver

would be responsible for two pounds of methamphetamine.                              The

district court determined that Driver’s guideline range was 110

to 137 months based on a total offense level of twenty-five and

criminal     history      category    VI.       The    parties       agreed   with    the

calculations.       Driver asked the district court to sentence him

at   “the    low   end    of   the   guidelines        in    this    case,    near   110

months.”      Counsel explained Driver had become involved in the

offense due to economic problems and because he was addicted to

methamphetamine, and he requested that the court recommend his

participation in drug treatment while incarcerated.

             The   district     court       gave      Driver    an    opportunity     to

allocute, and he explained his drug addiction led him to make

some bad choices.          The court asked him if he thought he would

benefit     from   drug    treatment,       and    Driver      replied,    “Yes,     Your

Honor.      I think that’s the main problem that I have.”                     The court

agreed to recommend it and granted his request to be sentenced

at the low end of his guideline range to 110 months in prison.

The court noted that it accepted the plea agreement as fair to

                                            4
Driver and the Government.               The court asked whether Driver had

any complaints or anything else to say, and he did not.

              On appeal, counsel raises the issues of whether the

district   court         adequately     explained    its   consideration      of    the

statutory sentencing factors and whether it properly considered

the guidelines as advisory.               As counsel notes, we review these

issues for plain error.                See United States v. Lynn, 592 F.3d

572, 577 (4th Cir. 2010).                It is therefore Driver’s burden to

show (1) error; (2) that is plain; and (3) the error affects his

substantial rights.           See United States v. Olano, 507 U.S. 725,

732 (1993).        If he makes this showing, the decision to correct

the   error    lies      within   our    discretion,       and   we   exercise     that

discretion only if the error “seriously affects the fairness,

integrity or public reputation of judicial proceedings.”                            Id.

We have reviewed the record and conclude that Driver has not

shown plain error affecting his substantial rights.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We   therefore      affirm    the     district     court’s   judgment.

This court requires that counsel inform his or her client, in

writing,   of      his    right   to    petition    the    Supreme    Court   of    the

United States for further review.              If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                           5
leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6